 1
                                                                             ~~
 2

 3

 4

 5

 6

 7
 8                                   UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

 9    JRM FINANCIAL I,LC, et al.                           CASE NUMBER:
10

11                                                                  2:19-cv-02311-RGK-JPR
                                               Plaintiff
12                             v.

13 ~~ PLACEMARK PROPERTIES LLC, et al.
                                                                ORDER REMANDING CASE TO
14                                                                    STATE COURT
15                                        Defendant(s).
16

17            The Court sua ns onte REMANDS this action to the California Superior Court for the

18 County of Los Angeles                   for lack of subject matter jurisdiction, as set forth below.
19            "The right of removal is entirely a creature of statute and `a suit commenced in a state

20 court must remain there until cause is shown for its transfer under some act of Congress."'
21 ~n~enta Croy Prot., Inc. v. Henson,537 U.S. 28,32(2002)(quoting Great N. Ry. Co. v.

22 Alexander, 246 U.S. 276, 280 (1918)). Generally, where Congress has acted to create a right of

23 removal,those statutes are strictly construed against removal jurisdiction. Id.; Nevada v. Bank of

24 Am. Corv.,672 F.3d 661,667(9th Cir. 2012); Gaus v. Miles,Inc., 980 F.2d 564,566(9th Cir. 1992).

25            Unless otherwise expressly provided by Congress, a defendant may remove "any civil
26 action brought in a State court of which the district courts of the United States have original

27 jurisdiction." 28 U.S.C. 4 1441(a); Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013). The

28 removing defendant bears the burden of establishing federal jurisdiction. Abrego Abrego v.




     CV-136(3/16)                     ORDER REMANDING CASE TO STATE COURT                            Page 1 of 3
     Dow Chem. Co., 443 F.3d 676,682(9th Cir. 2006); Gaus,980 F.2d at 566-67. "Under the plain

 2   terms of 4 1441(a), in order properly to remove [an] action pursuant to that provision,[the

 3   removing defendant] must demonstrate that original subject-matter jurisdiction lies in the federal

 4   courts." Svn~enta Croy Prot., 537 U.S. at 33. Failure to do so requires that the case be remanded,

 5   as "[s]ubject matter jurisdiction may not be waived, and ...the district court must remand if it

6    lacks jurisdiction." Kelton Arms Condo. Owners Assn v. Homestead Ins. Co., 346 F.3d 1190,

 7   1192(9th Cir. 2003). "If at any time before final judgment it appears that the district court lacks

8    subject matter jurisdiction, the case shall be remanded." 28 U.S.C. 4 1447(c). It is "elementary

 9   that the subject matter jurisdiction of the district court is not a waivable matter and maybe raised

10   at anytime by one of the parties, by motion or in the responsive pleadings, or sua sponte by the

11   trial or reviewing court." Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n.2 (9th Cir. 1988).

12           From a review of the Notice of Removal and the state court records provided, it is evident

13   that the Court lacks subject matter jurisdiction over the instant case,for the following reasons.

14      ❑ No basis for federal question jurisdiction has been identified:
15
                0 The Complaint does not include any claim "arising under the Constitution,laws,
16                or treaties of the United States." 28 U.S.C.§ 1331.
17
                    ❑ Removing defendants) asserts that the affirmative defenses at issue give rise to
18                    federal question jurisdiction, but "the existence offederal jurisdiction depends
                      solely on the plaintiffs claims for relief and not on anticipated defenses to those
19                    claims." ARCO Envtl. Remediation, L.L.C. v. Dept. of Health and Envtl. Quality,
20                    213 F.3d 1108, 1113(9th Cir. 2000). An "affirmative defense based on federal law"
                      does not "render[] an action brought in state court removable." Berg v. Leason, 32
21                    F.3d 422,426 (9th Cir. 1994). A "case may not be removed to federal court on the
                      basis of a federal defense ...even if the defense is anticipated in the plaintiffs
22
                      complaint, and even if both parties admit that the defense is the only question truly
23                    at issue in the case." Franchise Ta~c Bd. v. Constr. Laborers Vacation Tr., 463 U.S.
                      1, 14(1983).
24

25                  ❑ Removing defendants) has not alleged facts sufficient to show that the
                      requirements for removal under 28 U.S.C. 4 1443 are satisfied. Section 1443(1)
26                    provides for the removal of a civil action ffied "[a]gainst any person who is denied
                      or cannot enforce in the courts of such State a right under any law providing for
27
                      the equal civil rights of citizens of the United States ...." Even assuming that the
28                    removing defendants) has asserted rights provided "by explicit statutory




     CV-136(3/16)                      ORDER REMANDING CASE TO STATE COURT                         Page 2
                        enactment protecting equal racial civil rights," Patel v. Del Taco,Inc., 446 F.3d 996,
                        999(9th Cir. 2006)(citation omitted), defendants) has not identified any "state
                        statute or a constitutional provision that purports to command the state courts to
                         ignore the federal rights" or pointed "to anything that suggests that the state court
                         would not enforce [defendant's] civil rights in the state court proceedings." Id.
 4                      (citation omitted); see also Bogart v. California, 355 F.2d 377, 381-82(9th Cir.
                         1966)(holding that conclusionary statements lacking any factual basis cannot
                        support removal under § 1443(1)). Nor does 4 1443(2) provide any basis for
                        removal, as it "confers a privilege of removal only upon federal officers or agents
                        and those authorized to act with or for them in affirmatively executing duties
                        under any federal law providing for equal civil rights" and on state officers who
 8                      refuse to enforce discriminatory state laws. City of Greenwood v. Peacock, 384
                        U.S. 808,824 & 824 n.22 (1966).
 9
10                  ❑ The underlying action is an unlawful detainer proceeding, arising under and
                      governed by the laws of the State of California.
11
                    ❑ Removing defendants) claims that 28 U.S.C. g 1334 confers jurisdiction on this
12
                      Court, but the underlying action does not arise under Title 11 of the United States
13                    Code.

14      ❑ Diversity jurisdiction is lacking, and/or this case is not removable on that basis:

15                  ❑ Every defendant is not alleged to be diverse from every plaintiff. 28 U.S.C. 4
                      1332(a).
16

17                  ❑ The Complaint does not allege damages in excess of$75,000, and removing
                      defendants) has not plausibly alleged that the amount in controversy requirement
18
                      has been met. Id.; see Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.
19                    547, 554(2014).

20                  ❑
                    ✓ The underlying unlawful detainer action is a limited civil action that does not
                      exceed $25,000.
21
                    ❑ Removing defendants) is a citizen of California. 28 U.S.C. g 1441(b)(2).
22
               Other:
23

24

25

26   IT IS THEREFORE ORDERED that this matter be, and hereby is, REMANDED to the Superior
27   Court of California listed above,for lack of subject matter jurisdiction.

28   IT IS SO ORDE           D.

        Date:          ~       Q `"

                                                                       nited S tes District Judge
     CV-136(3/16)                       ORDER REMANDING CASE TO STATE COURT                          Page 3 of 3
